DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election of Group I and Species A1 corresponding to claims 1-8 in the reply on 07/21/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group and Species, there being no allowable generic or linking claim.


Claim Objections
Claims 7-8 are objected to because of the following informality:
	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAGIWA (Validity of rigid band approximation of PbTe thermoelectric materials, IDS).
	Regarding claim 1, TAKAGIWA teaches a thermoelectric conversion material (see PbTe doped with Tl; see P1-P3 and Figs. 1-2), comprising:
a base material that is a semiconductor (see PbTe); and 
an additive element (see Tl) that differs from an element constituting the base material (see the discussion above), 
wherein an additional band formed of the additive element, is present within a forbidden band of the base material (see P1-P3 and Figs. 1-2; Tl doping provides this result), and 
a density of states of the additional band has a ratio of greater than or equal to 0.1 relative to a maximum value of a density of states of a valence band adjacent to the forbidden band of the base material (see P1-P3 and Figs. 1-2; The density of states of 

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	TAKAGIWA teaches a half bandwidth of the additional band is less than or equal to 50 meV (see Fig. 2; When x=0.01 of Tl, the half bandwidth of the additional band is less than or equal to 50 meV).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	TAKAGIWA teaches the additional band lies in a region within 100 meV from the valence band or a conduction band of the base material (see Figs. 1-2; The additional band lies in a region within 100 meV from the valence band of the base material, PbTe).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAGIWA (Validity of rigid band approximation of PbTe thermoelectric materials, IDS) as applied to claim 1 above, further in view of SNYDER (Complex thermoelectric materials).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein an electric conductivity is greater than or equal to 50 kS/m and less than or equal to 1.5 MS/m”, SNYDER discloses complex thermoelectric materials wherein Maximizing the efficiency (ZT) of a thermoelectric involves a compromise of thermal conductivity (κ; plotted on the y axis from 0 to a top value of 10 W m-1 K-1) and Seebeck
coefficient (α; 0 to 500 μV K-1) with electrical conductivity (σ; 0 to 5,000 Ω-1cm-1, which is 0 to 0.5 MS/m) (see Fig. 1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical conductivity of the -1cm-1 as taught by SNYDER, because the electrical conductivity involves in maximizing the efficiency (ZT).  Given the teachings above, it would have been obvious to have selected electrical conductivity within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGIWA (Validity of rigid band approximation of PbTe thermoelectric materials, IDS) as applied to claim 1 above, further in view of KIM (Effects of Metal Doping on Thermoelectric Properties of Arc-Melted and Hot-Pressed β-Rhombohedral Boron).
	Regarding claims 4-5, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the additive element has an unoccupied orbital in d orbital or f orbital located inside an outermost shell” in claim 4 and “wherein the additive element is a transition metal” in claim 5, KIM discloses effects of metal doping on thermoelectric properties, wherein the dopant are V, Co, Zr, Sr, W (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the dopant of V, Co, Zr, W in the device of TAKAGIWA as taught by KIM, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified TAKAGIWA teaches the additive element has an unoccupied orbital in d orbital or f orbital located inside an outermost shell and the additive element is a transition metal (see the dopant of V, Co, Zr, W).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726